Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “152” has been used to designate the lateral side, the horizontal portion, and the rearward frame connector.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign mentioned in the description: “157”.  
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: In the second to last line of paragraph [0040], the reference character “157” is not shown in the drawings.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 7, 8, 10, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Andre at al. (EP 0 876 929 A1) hereinafter, Andre.
	Regarding claim 1, Andre (Figures 1 and 2) teaches a trailer hitch frame for a truck and trailer, comprising: an overcab portion (front link point 14) substantially parallel to a roof of the truck, wherein the overcab portion comprises: a roof connector (base 32) located equidistant from either lateral side of the roof and aligned with a door pillar; and a hitch (first ball 24); a forward frame portion (forward one of the roof bars 20) extending from the overcab portion with a forward frame connector (connecting the roof bar 20 to guide rails 28); and a rearward frame portion (rearward one of the roof bars 20) extending from the overcab portion with a rearward frame connector (connecting the roof bar 20 to guide rails 28).
	Regarding claim 2, Andre (Figures 1 and 2) further teaches at least one lateral support portion (plate 22).
	Regarding claim 7, Andre (Figures 1 and 2) further teaches a roof support frame (guide rails 28).
Figures 1 and 2) further teaches that the hitch is a ball hitch.
	Regarding claim 10, Andre (Figures 1 and 2) teaches a trailer hitch system for coupling a vehicle and trailer (front link point 14), comprising a hitch (first ball 24) and a hitch connector (base 32) configured for attachment to a roll bar (roof bar 20) of the vehicle equidistant from either lateral side of a roof of the vehicle.
Allowable Subject Matter
Claims 14-19 are allowed.
Claims 3-6, 9, 11, and 12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 14 teaches a roof support frame extending from one lateral side of the truck to the other and aligned with and connected to a door pillar. A combination of these limitations and the other recited features was not reasonably found in the prior art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references noted on the attached PTO-892 form teach trailer hitch systems of interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSAM SHABARA whose telephone number is (571)272-5495. The examiner can normally be reached M-F 8 am-5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINNAH SEOH can be reached on (571) 270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.S./Examiner, Art Unit 3611                                                                                                                                                                                                        

/MINNAH L SEOH/Supervisory Patent Examiner, Art Unit 3611